In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                    No. 07-22-00249-CV


 IN RE WILEY MCINTIRE, PAUL MCINTIRE, KATHY TOPPER, JAN WOODS (F/K/A
 JAN LUSTER), JACKIE LEANNE CLEMENTZ (F/K/A JACKIE LEANNE WADE), AND
                    GARY BURDETTE WADE, RELATORS

                    ORDER ON RELATORS’ MOTION REQUESTING
                        PRELIMINARY TEMPORARY RELIEF

                                    September 9, 2022
                                          ORDER
         Pending before the Court is Relators’ ex parte motion requesting preliminary

temporary relief in this original proceeding. The motion is granted. Accordingly, Gary

Jahnel is ordered not to distribute or otherwise encumber or dispose of any assets from

the Daughtry Trust, directly or indirectly, for his personal attorney’s fees in the underlying

case, trial court cause number 7593 pending in the 31st District Court of Hemphill County,

or this mandamus proceeding, cause number 07-22-00249-CV, until further order of the

Court.

                                                         Per Curiam